ON PETITION FOR REHEARING.
We are presented in this cause with a petition to rehear and brief in support of same which has been carefully examined. We find no authorities cited or arguments made that were not presented and fully considered heretofore in the determination of the case.
In the case of Louisville  N.R. Co. v. United States Fidelity Guaranty Co., 125 Tenn. 658, on pages 691 et seq., 148 S.W. 671, on page 680, Mr. Justice M.M. Neil, said: "A petition for rehearing should never be *Page 211 
used merely for the purpose of rearguing the case on points already considered and determined, unless some new and decisive authority has been discovered, which was overlooked by the court. The office of a petition to rehear is to call the attention of the court to matters overlooked, not to those things which the counsel supposes were improperly decided after full consideration. `During a pretty long period of judicial life,' said Mr. Justice Story, in Jenkins v. Eldredge, Fed. Cas. No. 7,267, 3 Story 299, `it has been my misfortune on many occasions to have differed widely from counsel on one side or the other, in important cases, as to the merits thereof. But this, although a matter of regret, could not, as it ought not, in any, the slightest degree, influence the duties or judgment of the court. The asservations of counsel, however solemn, have nothing to do with the facts or merits of causes before the court; and if any judge could be so unstable in his views, or so feeble in his judgment, as to yield to them, he would not only surrender his independence, but betray his duty. However humble may be his own talents, he is compelled to treat every opinion of counsel, however exalted, which is not founded in the law and the facts of the case, to be voiceless and valueless. . . . They (rehearings) have been exceedingly rare in this court, I admit, as, in my judgment, they ought to be, unless some plain, obvious, and palpable error, or omission, or mistake, in something material to the decree, is brought to the notice of the court, which had before escaped its attention. But if a rehearing were to be granted upon the mere certificate of counsel, who had argued the cause, that, in their judgment, the decree was erroneous (a certificate which, with great sincerity and readiness, would almost always be given by the counsel), *Page 212 
it is obvious that in the great mass of equity causes of a difficult and important nature, in this court, depending upon conflicting views of law, and also upon conflicting and often irreconcilable evidence, a rehearing would be almost a matter of course; and, considering the vast time occupied hearing such causes, there would be little time left for the court to devote itself to any other business, and the other suitors in the court would suffer the most oppressive delays, and often the most irremediable injustice. . . . If the rehearings are to be had until the counsel on both sides are satisfied, I fear that suits would become immortal, and the decision be postponed indefinitely.' Fed. Cas. No. 7,267, 3 Story 299."
We are in full accord with this law and reasoning and having given full consideration to the case as originally presented and determined by the opinion filed November 14, 1942, and no new or unconsidered questions being presented by the petition we are constrained to dismiss it at the cost of petitioner.
Petition to rehear dismissed.
Felts, and Hickerson, JJ., concur. *Page 213